Case 18-03328-5-DMW   Doc 56 Filed 01/25/19 Entered 01/25/19 15:26:47   Page 1 of 11
Case 18-03328-5-DMW   Doc 56 Filed 01/25/19 Entered 01/25/19 15:26:47   Page 2 of 11
Case 18-03328-5-DMW   Doc 56 Filed 01/25/19 Entered 01/25/19 15:26:47   Page 3 of 11
Case 18-03328-5-DMW   Doc 56 Filed 01/25/19 Entered 01/25/19 15:26:47   Page 4 of 11
Case 18-03328-5-DMW   Doc 56 Filed 01/25/19 Entered 01/25/19 15:26:47   Page 5 of 11
Case 18-03328-5-DMW   Doc 56 Filed 01/25/19 Entered 01/25/19 15:26:47   Page 6 of 11
Case 18-03328-5-DMW   Doc 56 Filed 01/25/19 Entered 01/25/19 15:26:47   Page 7 of 11
Case 18-03328-5-DMW   Doc 56 Filed 01/25/19 Entered 01/25/19 15:26:47   Page 8 of 11
Case 18-03328-5-DMW   Doc 56 Filed 01/25/19 Entered 01/25/19 15:26:47   Page 9 of 11
Case 18-03328-5-DMW   Doc 56 Filed 01/25/19 Entered 01/25/19 15:26:47   Page 10 of
                                      11
Case 18-03328-5-DMW   Doc 56 Filed 01/25/19 Entered 01/25/19 15:26:47   Page 11 of
                                      11
